  Case: 1:19-cv-00174-HEA Doc. #: 12 Filed: 06/19/20 Page: 1 of 1 PageID #: 71




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

DARRYL BLOCKTON,                                  )
                                                  )
                Petitioner,                       )
                                                  )
         v.                                       )          No. 1:19-CV-174 HEA
                                                  )
JASON LEWIS,                                      )
                                                  )
                Respondent.                       )

                         OPINION, MEMORANDUM AND ORDER

       Before the Court is petitioner’s request for a certificate of appealability. The Court denied

a certificate of appealability at the time of the dismissal of the petition for writ of habeas corpus

on June 1, 2020, and petitioner has not provided evidence to reconsider this decision.

       The Court finds that petitioner has failed to make a substantial showing of the denial of a

constitutional right, which requires a demonstration “that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right.” Khaimov v. Crist,

297 F.3d 783, 785 (8th Cir. 2002) (quotation omitted). Thus, the Court will not issue a certificate

of appealability. 28 U.S.C. § 2253(c).

       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s motion for certificate of appealability

[Doc. #7] is DENIED.

       IT IS FURTHER ORDERED that no certificate of appealability shall issue.

       Dated this 19th day of June, 2020.


                                                    HENRY EDWARD AUTREY
                                                  UNITED STATES DISTRICT JUDGE
